Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010.
As to claim 16, Bruno teaches “receiving a first request to perform a query of the database, wherein the first request includes a first constraint that explicitly indicates a plurality of alternative options within the first constraint for implementing a portion of the query in different manner” in pars. [0060-0062] (options include force hash join, order of join tables, disable join…can be specified utilizing PHINTS language).
Bruno teaches “parsing the query to identify the first constraint based on a delimiter included in the query” in par. 0008 (parenthesis, square bracket, “*” correspond to a delimiter included in the query).
 Bruno teaches “analyzing a plurality of execution plans that include performance of at least one of the plurality of alternative options; based on the analyzing, selecting one of the plurality of execution plans to implement the query; and executing the selected execution plan to perform the query” in paragraphs 0033, 0036, figures 1-2 or in par. 0041, figure 3.
As to claim 17, Bruno teaches “wherein the first constraint indicates that the query is to be performed using one of at least two indexes specified in the first constraint” in figure 3, par. 0041 (OR node 5 is based on two indexes).
As to claim 18, Bruno teaches “wherein the first constraint indicates that a join specified in the first request is to be performed using one of at least two physical join operations specified in the first constraint” in figure 3 and par. 0041.
As to claim 19, Bruno teaches “wherein the first constraint indicates that a join specified in the first request is to be performed using one of at least two orderings for joining tables permitted by the first constraint” in figure 3 and par. 0064.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-14 fare rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010 in view of Galindo-Legaria et al (“Galindo” US 2006/0248046 A1), published on November 02, 2006.
As to claim 1, Bruno teaches “receiving, by a database system, a first query including a first constraint that restricts selection of a set of execution plans available to implement the first query” in par. 0007 (“The Phints language is a small language used to specify rich constraints over the query optimizer's search space of query execution plans”) and in par. 0008 (“The Phints language also includes a concise syntax for specifying Phints expressions that is linearized and can be appended to a structured query language (SQL) query string in the same way as current query hints”).
Bruno teaches “wherein the first constraint explicitly identifies ” in par. 0062 (“by specifying the expression *[R,S,T,U], any execution plan P can be matched that joins only these four tables, and for which an in-order traversal of the nodes returns the tables in the correct order, is valid (such as (R,(S,T),U), (R,(S, (T, U))), (((R,S),T), U))”; Noting that three different options to join 4 tables in three different manner).
It appears Bruno does not explicitly teach “parsing the first query by a parser of the database system, wherein the parsing includes performing a syntax analysis of clauses within the first query and separating the first constraint from the first query”.
However, Galindo teaches “parsing the first query by a parser of the database system, wherein the parsing includes performing a syntax analysis of clauses within the first query and separating the first constraint from the first query” in par. 0022 (the hint, corresponding to the first constraint, is transformed by parsing the first query by a parser of the database system, wherein the parsing includes performing a syntax analysis of clauses within the first query and separating the first constraint from the first query. Noting that, in par. 0023, Galindo discloses that the hint tree serves as a constraint for the query).
Bruno and Galindo are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to parse SQL query statement, disclosed by Bruno to include “parsing the first query by a parser of the database system, wherein the parsing includes performing a syntax analysis of clauses within the first query and separating the first constraint from the first query” in order to optimize query execution (see Galindo pars. 0022, 0023).
Bruno teaches “evaluating, by a query optimizer of the database system and based on the separated first constraint, a first execution plan and a second execution plan, wherein [[a]] the first execution plan that includes performance of the first option and not performance of the second option, and wherein [[a]] the second execution plan that includes performance of the second option and not performance of the first option; based on the evaluating, selecting, by the query optimizer, one of the first and second execution plans to implement the first query; and causing, by the query optimizer, execution of the selected execution plan” in figure 2, par. 0036 and par. 0084 (optimizer analyzes different query execution plans to select the one with lowest cost).
As to claim 2, Bruno teaches “wherein the clause requests selection of data from the database system, wherein the first option identifies a first index to be used in performing the selection, and wherein the second option identifies a second, alternative index to be used in performing the selection” in par. 0041 (“The first OP node, Scan(R) 310, traverses the primary index in the relation and returns tuples in a non-specific order.  The second OP node, Sorted Scan(R) 320, traverses a covering index with clustering key column x and therefore returns tuples sorted by x”).
As to claim 3, Bruno teaches “wherein the clause requests joining content from a plurality of tables in the database system, wherein the first option is a first type of join operation executable to join the content, and wherein the second option is a second type of join operation executable to join the content” in figure 3, par. 0043.
As to claim 11, Bruno teaches “receiving, by a database system, a first query including a first constraint that specifies a plurality of options for implementing an execution plan for the first query, wherein the plurality of options includes two alternative options for implementing the same clause in the first query” in par. 0007 (“The Phints language is a small language used to specify rich constraints over the query optimizer's search space of query execution plans”) and in par. 0008 (“The Phints language also includes a concise syntax for specifying Phints expressions that is linearized and can be appended to a structured query language (SQL) query string in the same way as current query hints”), and in par. 0062 (“by specifying the expression *[R,S,T,U], any execution plan P can be matched that joins only these four tables, and for which an in-order traversal of the nodes returns the tables in the correct order, is valid (such as (R,(S,T),U), (R,(S, (T, U))), (((R,S),T), U))”; Noting that three different options to join 4 tables corresponds to the plurality of options includes two alternative options for implementing the same clause in the first query).
It appears Bruno does not explicitly teach “parsing, by a parser of the database system, the first query, wherein the parsing includes separating the first constraint from the query based on a delimiter included in the query”.
However, Galindo teaches “parsing, by a parser of the database system, the first query, wherein the parsing includes separating the first constraint from the query based on a delimiter included in the query” in par. 0022 (the hint, corresponding to the first constraint. The hint, corresponding to the constraint, is written in XML with an XML syntax including a delimiter. Noting that, in par. 0023, Galindo discloses that the hint tree serves as a constraint for the query).
Bruno and Galindo are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to parse SQL query statement, disclosed by Bruno to include parsing, by a parser of the database system, the first query, wherein the parsing includes separating the first constraint from the query based on a delimiter included in the query” in order to optimize query execution (see Galindo pars. 0022, 0023).
Bruno teaches “performing, by a query optimizer of the database system, an analysis evaluating a plurality of execution plans corresponding to the plurality of options; based on the analysis, selecting, by the query optimizer, one of the plurality of execution plans to implement the first query; and providing, by the query optimizer, the selected execution plan to an execution engine of the database system to execute the selected execution plan” in paragraphs 0033, 0036, figures 1-2 or in par. 0041, figure 3.
As to claim 12, Bruno teaches “wherein the first constraint indicates that the selected execution plan is to include an index scan based on one of at least two indexes identified in first constraint” in figure 3, par. 0041 (OR node 5 is based on two indexes).
As to claim 13, Bruno teaches “wherein the first constraint indicates that the selected execution plan is to include one of at least two types of physical join operations identified in first constraint” in figure 3 and par. 0041.
As to claim 14, Bruno teaches “wherein the first constraint indicates that the selected execution plan is to perform a joining of tables in an ordering that is at least partially specified in the first constraint” in figure 3 and par. 0041.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010 in view of Galindo-Legaria et al (“Galindo” US 2006/0248046 A1), published on November 02, 2006, and in further view of Ghazal (US 2018/0336262 A1), published on November 22, 2018.
As to claim 4, it appears Bruno, Galindo do not explicitly teach “wherein the first type of join operation is a hash join, and wherein the second type of join operation is nested loop join”.
wherein the first type of join operation is a hash join, and wherein the second type of join operation is nested loop join” in par. 0003 (some options for SQL execution plan are different join methods including “nested loop join”…).
Bruno, Galindo and Ghazal are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution plan (disclosed by Bruno) including “wherein the first type of join operation is a hash join, and wherein the second type of join operation is nested loop join” as taught by Ghazal in order to provide more possible different execution plan for query plan (see Ghazal par. 0003).
As to claim 5, it appears Bruno and Galindo do not explicitly teach “wherein the clause requests joining content from a plurality of tables in the database system, wherein the first option is a first ordering for joining content from the plurality of tables, and wherein the second option is a second ordering for joining content from the plurality of tables”.
However, Ghazal teaches “wherein the clause requests joining content from a plurality of tables in the database system, wherein the first option is a first ordering for joining content from the plurality of tables, and wherein the second option is a second ordering for joining content from the plurality of tables” in par. 0003 (“…there may be n! ways of ordering n joins…”).
Bruno, Galindo and Ghazal are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in wherein the clause requests joining content from a plurality of tables in the database system, wherein the first option is a first ordering for joining content from the plurality of tables, and wherein the second option is a second ordering for joining content from the plurality of tables” as taught by Ghazal in order to provide more possible different execution plan for query plan (see Ghazal par. 0003).
As to claim 6, Bruno teaches “receiving, by the database system, a second query including a second constraint, wherein the second query requests a join operation” in paragraphs 0040-0041 and figure 3 (received query with join operation).
It appears Bruno and Galindo do not explicitly teach “and wherein the second constraint indicates that the join operation is to be implemented with a nested loop join that uses an index”.
However, Ghazal teaches “and wherein the second constraint indicates that the join operation is to be implemented with a nested loop join that uses an index” in par. 0003 (some options for SQL execution plan are different join methods including “nested loop join”…).
Bruno, Galindo and Ghazal are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution plan (disclosed by Bruno) including “and wherein the second constraint indicates that the join operation is to be implemented with a nested loop join that uses an index” as taught by Ghazal in order to provide more possible different execution plan for query plan (see Ghazal par. 0003).
Ghazal teaches “and evaluating, by the query optimizer and based on the second constraint, execution plans that include performance of the nested loop join using the index” in par. 0003.

As to claim 7, it appears Bruno and Galindo do not explicitly teach “receiving, by the database system, a second query including a second constraint, wherein the second constraint identifies a cardinality of a table specified in the second query”.
However, Ghazal teaches “receiving, by the database system, a second query including a second constraint, wherein the second constraint identifies a cardinality of a table specified in the second query” in paragraphs 0076-0077 (cardinality of NJMC predicate is used for query optimizer).
Bruno, Galindo and Ghazal are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution plan (disclosed by Bruno) including “receiving, by the database system, a second query including a second constraint, wherein the second constraint identifies a cardinality of a table specified in the second query” as taught by Ghazal in order to provide more possible different execution plan for query plan (see Ghazal par. 0076).
 Ghazal teaches “and evaluating, by the query optimizer, a plurality of execution plans based on the identified cardinality” in paragraphs 0076-0077.
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010 in view of Galindo-Legaria et al (“Galindo” US 2006/0248046 A1), published on November 02, 2006 and in further view of Witkowski (US 6,370,524 B1), published on April 09, 2002.
As to claim 8, it appears Bruno and Galindo do not explicitly teach “wherein the first query includes a second query that includes a second constraint”.
However, Witkowski teaches “wherein the first query includes a second query that includes a second constraint” in col. 7: 40-50 and col. 9: 45-50 (nested query was disclosed in figure 3).
Bruno, Galindo and Witkowski are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution plan (disclosed by Bruno) including “wherein the first query includes a second query that includes a second constraint” in order to allow the margining technique to be used on them (see Witkowski col. 9).
Witkowski teaches “wherein the operations further comprise: merging the first and second queries into a single query, including merging the first and second constraints into a single constraint” in col. 9.



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010 n view of Galindo-Legaria et al (“Galindo” US 2006/0248046 A1), published on November 02, 2006, and in further view of Thombre et al (“Thombre” US 9,336,272 B1), published on May 10, 2016.
As to claim 9, Bruno teaches “receiving, by the database system, a second query including a second constraint” in paragraphs 0040-0041 and figure 3 (received query with join operation).
It appears Bruno and Galindo do not explicitly teach “determining, by the query optimizer, that no execution plan satisfying the second constraint exists”.
However, Thombre teaches “determining, by the query optimizer, that no execution plan satisfying the second constraint exists” in col. 9: 30-35 (when optimizer is unable to pick the right query execution plan corresponds to no execution plan satisfying the second constraint exists).
Bruno, Galindo and Thombre are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution plan (disclosed by Bruno) including “determining, by the query optimizer, that no execution plan satisfying the second constraint exists” in order provide hints to a query in case of unavailable query execution plan.
Thombre teaches “and in response to the determining, providing an indication that the query optimizer is not able to determine an execution plan that satisfies the second constraint” in col. 9.
As to claim 10, Thombre teaches “wherein the operations further comprise: selecting, by the query optimizer, another execution plan that does not satisfy the second constraint; and causing, by the query optimizer, execution of the other selected execution plan” in col. 9: 25-30 and figure 1.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010 in view of Galindo-Legaria et al (“Galindo” US 2006/0248046 A1), published on November 02, 2006, and in further view of Qi et al (“Qi” US 2018/0121326 A1), published on May 03, 2018.
As to claim 15, Bruno teaches “receiving a second query including a second constraint that specifies a plurality of options for implementing an execution plan for the second query” in paragraphs 0040-0041 and figure 3 (received query with join operation).
It appears Bruno and Galindo do not explicitly teach “providing, by the database system, an error message indicating that an execution plan cannot be determined for the second constraint”.
However, Qi teaches “providing, by the database system, an error message indicating that an execution plan cannot be determined for the second constraint” in par. 0011 (error message from optimizer tree and query execution plan).
Bruno, Galindo and Qi are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution providing, by the database system, an error message indicating that an execution plan cannot be determined for the second constraint”, as taught by Qi in order to provide more meaningful information from error message for debugging purpose (see Qi par. 0011, 0042).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al (“Bruno” US 2010/0250518 A1), published on September 30, 2010 in view of Qi et al (“Qi” US 2018/0121326 A1), published on May 03, 2018.
As to claim 20, Bruno teaches “receiving a second request to perform a query of the database, wherein the second request includes a second constraint” in paragraphs 0040-0041 and figure 3.
It appears Bruno does not explicitly teach “and indicating, to a user of the database, that the second constraint cannot be satisfied”.
However, Qi teaches “and indicating, to a user of the database, that the second constraint cannot be satisfied” in par. 0011 (error message from optimizer tree and query execution plan as to indicate the constraint cannot be satisfied).
Bruno and Qi are analogous art because they are in the same field of endeavor, query execution plan. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have query execution plan (disclosed by Bruno) including “and indicating, to a user of the database, that the second constraint cannot be satisfied”, as taught by Qi in order to provide more meaningful information from error message for debugging purpose (see Qi par. 0011, 0042).

Response to Arguments
Regarding Applicant’s arguments, on pages 8 and 9 of the remarks, Applicant argues that Bruno’s phint (Bruno at paragraphs 0059-0062) is not explicitly identifying (R,(S,T),U), (R,(S, (T, U))), (((R,S),T),U)) and thus its phint is not “explicitly identif[ying], at least, a first option for implementing a clause in the first query in a first manner and a second, alternative option for implementing the clause in a second manner,” as recited in claim 1.  Applicant’s arguments are respectfully considered, but are not persuasive. Bruno clearly describes how different options for join operation are specified/identified as follows:
“…by specifying the expression *[R,S,T,U], any execution plan P can be 
matched that joins only these four tables, and for which an in-order traversal 
of the nodes returns the tables in the correct order, is valid (such as (R,(S,T),U), (R,(S, (T, U))), (((R,S),T), U))””.
	By using an expression in phint language, Bruno clearly teaches to include different options for implementing a clause in a query in different manners.
	
Regarding Applicant’s arguments with respect to claim 2, on page 9 of the remarks, Applicant argues “While this portion refers to two indexes (i.e., a "primary index" and a "covering index"), Bruno never describes the "primary index" as being "a first index to be used in performing [a] selection" and the "cover index" as being "a second, alternative index to be used in performing the [same] selection" (emphasis), as recited in claim 2”. Applicant’s arguments are respectfully considered, but are not persuasive. Bruno, in par. 0041 and figure 3, clearly discloses “At the bottom of FIG. 3 there are two OP nodes that return tuples from R. The first OP node, Scan(R) 310, traverses the primary index in the relation and returns tuples in a non-specific order. The second OP node, Sorted Scan(R) 320, traverses a covering index with clustering key column x and therefore returns tuples sorted by x. The OR node that is labeled #5 in FIG. 3 represents all alternative ways to return tuples from R”. Bruno’s describe of two alternative OP nodes as to suggest of a first index and a second index within the context of claim 2.

Regarding Applicant’s arguments with respect to claim 7, on page 10 of the remarks, Applicant argues “While Ghazal does refer to a "cardinality of NJMC," Ghazal is not describing a "query including a second constraint ... identif[ying] a cardinality of a table specified in the second query," as recited in claim 7. Instead, Ghazal indicates its "database optimizer calculates that 600 million late line items (cardinality of NJMC predicate which will be one part of the join)." Ghazal at [0076]. In other words, because "database optimizer calculates" the cardinality of "600 million late line items," Ghazal's cardinality is not a constraint included in its query”. Applicant’s arguments are respectfully considered, but are not persuasive. Ghazal suggests different hash joins that correspond to different constraint included in the query.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LOC TRAN/
Primary Examiner, Art Unit 2165